mCig, Inc. 433 North Camden Drive, 6 th Floor, Beverly Hills, CA 90210 (425) 652-5946 November 24, 2014 Via Edgar Re: mCig, Inc. Form 10-K for Fiscal Year Ended April 30, 2014 Filed August 13, 2014, as amended Form 10-Q for Fiscal Quarter Ended July 31, 2014 Filed September 19, 2014 Response dated October 30, 2014 File No. 333-175941 To Whom It May Concern: I am writing to formally request an extension by the 9 th of December 2014, to allow our professionals, including an outside CPA, to complete the review of the completed list of answers and explanations we have prepared in relation to your latest round of comments. This additional time will allow us to file and provide proper responses. If you have any additional questions or concerns at this time, do not hesitate contacting me at your convenience. Sincerely, Paul Rosenberg, CEO mCig, Inc.
